In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                               No. 11-477V

*************************
                                     *
CASEY COMPTON and                    *
JEFFREY COMPTON, as Parents/Next     *
Friends and Legal Representatives of *                           Filed: October 6, 2015
A.C., their minor daughter,          *
                                     *
                      Petitioners,   *                           Decision by Stipulation; Damages;
                                     *                           Diphtheria-Tetanus-Acellular Pertussis
               v.                    *                           (“DTaP”) Vaccine; hepatitis B (“Hep B”)
                                     *                           Vaccine; Inactive Polio (“IPV”) Vaccine;
SECRETARY OF HEALTH AND              *                           Haemophilus Influenza (“Hib”) Vaccine;
HUMAN SERVICES,                      *                           Pneumococcal Conjugate (“PCV”) Vaccine;
                                     *                           Transverse Myelitis (“TM”)
                      Respondent.    *
                                     *
*************************

Ronald W. Cox, McCarthy Wilson, Rockville, MD, for Petitioner.

Jennifer L. Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                    DECISION AWARDING DAMAGES1

        On July 22, 2011, Casey and Jeffrey Compton filed a petition, as parents/next friends and
legal representatives of A.C., their minor daughter, seeking compensation under the National Vaccine
Injury Compensation Program (“Vaccine Program”).2 Petitioners allege that the diphtheria-tetanus-
acellular pertussis (“DTaP”), hepatitis B (“Hep B”), inactivated polio (IPV”), haemophilus influenza
(“Hib”), and pneumococcal conjugate (“PCV”) vaccinations that A.C. received on July 25, 2008,
caused her to develop transverse myelitis (“TM”). Petitioners further allege that A.C. experienced the
residual effects of the injury for more than six months.


1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act of
1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
        Respondent denies that A.C.’s alleged injury and residual effects were caused-in-fact by the
DTaP, Hep B, IPV, Hib, or PCV vaccines. Respondent further denies that any of these vaccines, either
alone or in combination, caused A.C. any other injury or her current condition. Nonetheless both
parties, while maintaining their above-stated positions, agreed in a stipulation (filed October 1, 2015)
that the issues before them could be settled, and that a decision should be entered awarding Petitioners
compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $351,671.00, which amount represents compensation for first year life care
             expenses ($51,671.00), and combined lost future earnings and pain and suffering
             ($300,000.00), in the form of a check payable to Petitioners as guardian(s)/conservator(s)
             of the estate of A.C. for the benefit of A.C. No payment shall be made until Petitioners
             provide Respondent with documentation establishing that they have been appointed as the
             guardian(s)/conservator(s) of A.C.’s estate; and

            An amount sufficient to purchase the annuity contracted described in the attached
             stipulation, paid to the insurance company from which the annuity will be purchased.

Stipulation ¶ 8. These amounts represents compensation for all damages that would be available under
Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amounts set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master



3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                            2